Citation Nr: 9915753	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy, including cataplexy, and, if so, whether the 
reopened claim may be granted.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a total and permanent disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and Paul E. Clinco, M.D.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an undated statement, the veteran withdrew his claim of 
entitlement to service connection for testicular pain.  
Accordingly, this issue is not before the VA at this time.  
In addition, for reasons that will become clear below, the 
issue of entitlement to a permanent and total disability 
rating for pension purposes will be the subject of the REMAND 
section of this determination.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hemorrhoids is not meritorious on its own or capable of 
substantiation.

2.  In January 1973, the RO denied service connection for 
narcolepsy.

3.  The evidence received since the denial of entitlement to 
service connection for narcolepsy is new and material and 
warrants the reopening of the veteran's claim.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  New and material evidence to reopen a claim of service 
connection for narcolepsy since the RO denied this claim in 
January 1973 has been submitted and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of service medical records indicates no treatment 
for either hemorrhoids or narcolepsy.  In June 1964, it was 
noted that the veteran was having difficulty sleeping.  
However, at his discharge evaluation in August 1966, the 
veteran, on two occasions, specifically noted no trouble 
sleeping.  The veteran also made no reference to a hemorrhoid 
condition.  Physical evaluation that month revealed no 
hemorrhoid disorder.  The veteran was discharged that month.

In an October 1966 VA evaluation, the veteran made no 
reference to a hemorrhoid condition.  Physical evaluation at 
that time revealed no disability associated with the issues 
before the Board at this time.  

In November 1972, the veteran filed a claim for narcolepsy.  
At that time, he submitted an October 1972 statement from 
Carter G. Mosher, M.D., which noted that the veteran had 
difficulties falling asleep since about the age of ten.  It 
was indicated that the veteran was most likely to fall asleep 
when he was inactive, as in sitting quietly or reading the 
paper.  The examiner stated that the veteran appeared to be 
describing a "true narcoleptic syndrome" with attacks of 
both narcolepsy and cataplexy.  No reference was made to the 
veteran's active service.  

In a January 1973 rating determination, service connection 
for narcolepsy was denied.  The veteran was notified of this 
determination that month.  

In April 1989, the veteran petitioned to reopen his 
previously denied claim of service connection for narcolepsy.  
The veteran also noted a 24-year history of marijuana 
addiction.  Treatment records obtained by the RO and the 
veteran indicate treatment for narcolepsy.  At a May 1996 VA 
evaluation, the veteran was diagnosed with narcolepsy and 
cataplexy by history.  It was stated that there was "no 
reason to doubt the [veteran's] assertions that the disorder 
was entirely missed medically, in the 1960's, by the general 
physicians in the military."

Submitted at this time was a May 1996 statement from Paul E. 
Clinco, M.D.  Dr. Clinco noted the veteran's history of 
narcolepsy.  At this time, the physician does not appear to 
associate this condition with the veteran's active service.  

The veteran has also submitted lay statements in support of 
his contention that he suffered from a sleep disorder during 
his active service, including statements from family members 
and fellow servicemen.

In June 1996, the veteran filed an additional claim for a VA 
pension.  In September 1996, the veteran filed a claim of 
service connection for hemorrhoids, more than 30 years after 
his discharge from active service.  The veteran contended 
that his hemorrhoids were the result of an accident he had on 
active duty.  At that time, the veteran noted his service-
connected pelvic fracture.

Submitted at this time was a July 1986 medical record from 
the Group Health Medical Association, P.C., noting the 
veteran still had occasional blood stools.  This is the first 
reference to a possible hemorrhoid condition contained within 
the veteran's claims folder, decades after his discharge from 
active service.  VA medical records obtained by the RO 
indicate that the veteran underwent a removal of an external 
hemorrhoid in September 1993.  At that time, no reference was 
made to the veteran's active service.

The veteran has submitted a January 1996 statement from 
Enrique L. Labadie, M.D.  The physician indicated that the 
majority of narcolepsy and cataplexy conditions are diagnosed 
in adolescence or early adulthood.  It was contended that 
this well established fact lent credence to the veteran's 
assertion that this disorder began while he was serving in 
the military in the 1960's.  It was concluded that the 
likelihood of this disorder arose in the 1960's while serving 
in the military was "high."  

In a January 1997 VA evaluation, the veteran was diagnosed 
with hemorrhoids.  At that time, he noted that his pelvis was 
hurt during a parachute jump in his active service.  The 
veteran stated that shortly after leaving Fort Benning he 
began to have rectal bleeding and believed that landing on 
his buttocks caused his hemorrhoid condition.  Physical 
evaluation revealed three large external hemorrhoids that 
were nontender.  The examiner stated, in pertinent part:

I have difficulty in relating his present 
problem with a fall which fractured the 
pubic ramus.  I suppose this could be a 
possibility, but highly unlikely.

At a hearing held before a hearing officer at the RO in 
January 1998, Dr. Clinco testified on the veteran's behalf.  
At this time, Dr. Clinco stated that it was "clear that he 
developed this illness [narcolepsy] during his active 
service."

The veteran testified that he dropped approximately 400 feet 
after his parachute collapsed during his active service.  The 
veteran noted that he fell directly on his buttocks, 
fracturing his pelvis.  It was contended that he also damaged 
his rectum.  The veteran reported bleeding approximately six 
months after this accident.

In September 1998, the veteran disputed the findings of the 
VA evaluation regarding the etiology of his hemorrhoids.  The 
veteran contended that he had been bleeding rectally most of 
his adult life.  He also noted that he did not think much 
about it until an episode when he was 49 years old where he 
bled more than usual, requiring a transfusion.  The veteran 
contended that he had a serious problem with his rectum due 
to the service-connected injury.

At a hearing held before the undersigned in January 1999, the 
veteran reiterated his previous contentions.  It was again 
contended that his hemorrhoid condition was secondary to an 
injury he sustained in January 1965.  The veteran indicated 
that it was approximately 1993 before he had his first major 
problem with hemorrhoids.  He noted that this condition may 
have been overlooked during his treatment for the pelvic 
injury during service.

II.  Entitlement to Service Connection for Hemorrhoids.

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical record indicates that the veteran has a 
hemorrhoid disability.  With regard to the second prong of 
the Caluza analysis, the service medical records and 
immediate post service medical records are silent concerning 
any hemorrhoid condition.  The veteran has provided some 
evidentiary assertions concerning symptoms he relates to the 
manifestations of a hemorrhoid condition both during his 
service and immediately following his active service.  
However, the Board must note that the veteran himself has 
indicated that this condition only became a "major problem" 
in 1993, decades after his active service.  The first medical 
evidence indicating a hemorrhoid condition is the July 1986 
medical record from the Group Health Medical Association.  
The veteran failed to file a claim for this disability until 
decades after his active service. 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
a hemorrhoid condition with either his active service or a 
parachute injury during his active service.  If the service 
medical records do not show the claimed disability and there 
is no medical evidence to link a current disability with 
events in service or with a service-connected disability or 
injury, the claim is not well grounded.  With respect to the 
application of 38 C.F.R. § 3.303(b) for purposes of well 
grounding a claim by means of chronicity or continuity of 
symptomatology, a hemorrhoid condition is not necessarily a 
disorder that would be perceivable to lay observations.  
Thus, he cannot well ground his claim on the basis of 
continuity of symptomatology or chronicity.  Savage, supra.  

The veteran contention is that his hemorrhoid condition is 
the result of a parachute accident that damaged his rectum.  
However, as the Court has made clear, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived of specialized medical knowledge, 
skill, expertise, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply stated, the 
veteran is not competent to associate his current hemorrhoid 
condition, noted decades after his active service, with an 
injury that occurred during his active service.  Accordingly, 
this contention cannot form the basis for a finding that this 
claim is well grounded. 

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate a hemorrhoid condition with the veteran's active 
service.  The veteran's own statements made at his separation 
from active service failed to note this condition.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claim for service connection plausible.  
Accordingly, the claim is denied.  

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for Narcolepsy.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
provided by special medical knowledge, skill, expertise, 
training or education.  Espiritu, 2 Vet. App. at 494-5.  
However, the veteran has also submitted competent medical 
evidence from physicians which appear to associate the 
veteran's narcolepsy with his active service.  Under the 
guidance provided by the Court under Justice, the credibility 
of this evidence is to be presumed for purposes of 
determining whether new and material evidence has been 
submitted.  Accordingly, the Board must find this evidence to 
be both new and material. 

In the July 1997 Statement of the Case, the RO addressed the 
question of whether new and material evidence to reopen the 
claim of service connection for narcolepsy had been 
submitted.  In the October 1997 Supplemental Statement of the 
Case, the 
RO reported on the issue as entitlement to service connection 
for narcolepsy/cataplexy.  Thus, it appears that the RO may 
have conceded that new and material evidence has been 
submitted, though this is not clear.  However, the RO has 
never formally determined that the veteran has provided new 
and material evidence warranting the reopening of his claim.  
In order for the Board to assume jurisdiction of this issue, 
such a determination must be made prior to any action.  Thus, 
the Board will reopen this claim.

Further action on this matter is addressed in the REMAND 
below.


ORDER

Entitlement to service connection for hemorrhoids is denied.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
narcolepsy and cataplexy.  To this extent, the appeal is 
granted.





REMAND

The statements from health care providers (associating the 
veteran's narcolepsy with his active service) do not appear 
to take into consideration the October 1972 statement of Dr. 
Mosher.  At this time, Dr. Mosher appears to note that this 
condition preexisted the veteran's active service.  In light 
of the medical evidence cited above, the Board concludes that 
it is a prudent course of action at this time to obtain a 
competent medical opinion based upon review of the actual 
records in this case.  Accordingly, the Board will REMAND the 
issue of entitlement to service connection for narcolepsy and 
cataplexy for additional development.

With regard to the claim of entitlement to a total and 
permanent disability rating for pension purposes, at the 
hearing held before the undersigned in January 1999, the 
veteran referred to disabilities that were not considered by 
the RO when it made its initial determination that the 
veteran was not entitled to VA pension benefits.  
Specifically, the veteran noted difficulties with arthritis, 
tendinitis, and bursitis.  While it must be noted that at the 
hearing held before the RO the veteran stated that he was 
"in pretty darn good shape[,]" the Board believes that 
additional development on this issue is required.  

In Talley v. Derwinski, 2 Vet. App. 282 (1992), Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), and Brown v. Derwinski, 2 
Vet. App. 444 (1992), the Court provided the analytical 
framework for the adjudication of pension cases and the 
foundation for the Court's determination in this claim.  The 
holdings in these cases are to the combined effect that the 
VA has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), that the 
"average person" and "unemployability" tests are both 
applied, and that if the benefit may not be awarded under the 
"average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.

The average person (or objective test) is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.5 (1998) 
and mandates that a total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantial gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2) 
and 4.17 (1998) and mandates that where it is shown that the 
veteran's disabilities meet the requirements of 38 C.F.R. § 
4.16 (1998), and it is shown that his disabilities are 
permanent in nature, a determination should be made whether 
such disabilities render him or her incapable of substantial 
gainful employment.  If so, the veteran again meets the 
requirements under law for the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability test," a determination is 
required as to whether the veteran should be granted 
entitlement to a nonservice-connected disability pension 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2) (1998) 
on the basis that he or she is unemployable by virtue of age, 
occupational background, or other related factors.  Such a 
detailed analysis has not been performed in this case.  Thus, 
in light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of service connection for narcolepsy and 
a VA pension.  With any authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran which 
have not been previously secured.

2.  The veteran is also asked to submit a 
statement listing all disabilities he 
currently experiences and the effect that 
each has on his ability to function.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination, either for 
or against the veteran, was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If 
Social Security records are obtained, 
they should be associated with the 
veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response from the Social Security 
Administration should be made part of the 
record in the claims folder.

4.  The veteran should be accorded a VA 
general medical examination.  The 
examination should include any orthopedic 
complaints and provide a comprehensive 
report concerning the nature and extent 
of all disabilities found to be present, 
including any listed by the veteran in 
paragraph two above.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
in conjunction with the completion of the 
report.  

The VA general medical examiner should 
note any weakened movement, excess 
fatigability, incoordination, and the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation.  If the severity 
of these manifestations can not be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to any disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain attributable to a disability.

The examiner is also asked to indicate 
whether the veteran's narcolepsy and 
cataplexy was caused or aggravated by his 
active service.  The claims folder or the 
pertinent medical records contained 
therein, including the service medical 
records, the October 1972 statement of 
Dr. Mosher, the May 1996 statement of 
Dr. Clinco, the April 1996 statement of 
Andrew Weil, M.D., the November 1972 
statement of Thomas M. Skinker, D.O., the 
testimony of Dr. Clinco (as provided to 
the RO at a hearing held before the 
hearing officer at the RO in January 
1998), and the January 1996 medical 
opinion of Dr. Labadie.  All necessary 
tests should be performed.  The examiner 
should specifically consider the opinions 
of all health care providers and the 
complete medical record.  The examiner 
should provide an explicit response to 
the following question:

With respect to the currently 
diagnosed narcoleptic and cataplexy 
condition, what is the degree of 
medical probability that the 
disability is causally linked to the 
veteran's period of active service 
from September 1963 to August 1966?  
The examiner is also asked to 
address the issue of whether it is 
obvious or manifest that this 
condition preexisted service, and if 
so, did it permanently increase in 
severity beyond the natural 
progress, if any, of the underlying 
disability as a result of the 
veteran's active service.

The examiner should provide a rationale 
to the response to this question and 
should indicate that the opinion was 
based upon both an examination and a 
review of the actual record in this 
matter.  If the examiner cannot provide a 
response to this question without resort 
to speculation, it should be so 
indicated.  If an expert opinion is 
required, it should be so noted by the 
examiner and obtained by the RO.    

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
readjudicate the claims as follows:

(a)  With regard to the claim of 
entitlement to service connection 
for narcolepsy and cataplexy, the 
claim must be adjudicated on a de 
novo basis with consideration of 
38 C.F.R. § 3.306 (1998)

(b) The RO must list all the 
veteran's disabilities on a formal 
rating document and assign separate 
evaluations to each disability.  In 
evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(2) (1998) for each 
disability.  In doing this, the RO 
should also consider the following 
cases from the Court:  Talley v. 
Derwinski, 2 Vet. App. 282 (1992) 
and Roberts v. Derwinski, 2 Vet. 
App. 387 (1992). 

(c)  The case should then be 
considered under the two-prong test 
enunciated by the Court in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  
That is, with consideration of the 
"objective" test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1998)  and 
the "subjective" test under 
38 C.F.R. §§ 3.321(b)(2), and 4.15 
and 4.17 (1998).

The veteran is advised that any additional claims will not be 
before the Board unless the determination of the RO is 
unfavorable, and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim for any additional issues to the Board in accordance 
with 38 U.S.C.A. § 7105 (West 1991). 

If the benefits sought are not granted, the veteran should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

While this case is in remand status, the veteran is to submit 
additional evidence and argument to the RO on the questions 
at issue. See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


